BY THE COMMISSION.
D. C. Hayes has petitioned the commission for reinstatement of certificate #450.
*95Certificate #450, formerly held by D. C. Hayes, was canceled by the commission on October 5, 1956 for failure to have on file with the commission evidence of compliance with the commission’s rules and regulations governing cargo insurance.
A certificate of insurance had been filed with the commission on July 10, 1956 for all other insurance required by the commission’s rules. When the certificate holder received information that this certificate had been canceled, he informed the insurance agent of that fact and on October 17, 1956 the commission was advised by the insurance agent that a binder for cargo insurance had been issued and that the proper certificate would be furnished by the home office of the insurance company to the commission.
On October 15, the day before the commission was advised of the outstanding binder, the commission gave the petitioner until November 1 to provide the necessary insurance certificate and prevent the final revocation of the certificate. The certificate of cargo insurance was mailed to the commission by the insurance company on November 5, 1956.
The foregoing facts, which appear to be undisputed by the records of the commission, indicate that the certificate holder did all that he could to comply with the commission’s rules — the fact that the insurance binder was timely issued constitutes substantial compliance with the commission’s requirements.
The certificate holder was, in fact, covered by insurance and the public was in no wise injured. The delay of the insurance company in mailing the certificate should not operate to deprive the carrier of a valuable right, under the circumstances as they appear in the record of this case.
It is therefore ordered that certificate #450, formerly held by D. C. Hayes and canceled by the commission on October 5, 1956, is hereby reinstated and declared to be in full force and effect.